Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 14.1 Transatlantic Holdings, Inc. Director, Executive Officer and Senior Financial Officer Code of Business Conduct and Ethics I. Introduction This Code of Business Conduct and Ethics (this Code) embodies the commitment of Transatlantic Holdings, Inc. and its subsidiaries (collectively, TRH) to conduct its business with the highest ethical standards and in accordance with all applicable laws, rules and regulations of the countries in which TRH engages in business. All members of TRHs Board of Directors (the Board), executive officers, and senior financial officers are expected to adhere to the principles and procedures set forth in this Code. No code or policy can anticipate every situation that may arise. Accordingly, this Code is intended to serve as a source of guiding principles for directors, executive officers, and senior financial officers.
